MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO

Nc Se Unité — Travail — Progrès
DIRECTION GENERALE DE L'ECONOMIE RAIN
FORESTIERE
ARRRRTIER

DIRECTION DEPARTEMENTALE DE
L'ECONOMIE FORESTIERE DE LA
BOUENZA

KOKHOKHOHHK

Fe
9 L
N_ 61 /MEF/DGEF/DDEF es CC

AUTORISATION DE COUPE ANNUELLE VMA 2019
ACCORDEE A LA SOCIETE CFF BOIS INTERNATIONAL

UFE MOULIENE CHANTIER KIMPORI
ÉÉLCLCECCESCLC ES

Le Directeur Départemental de l'Economie Forestière de la Bouenza,

- Vu la constitution ;
Vu la loi n°16-2000 du 20 Novembre 2000 portant code forestier ;

Vu la loi n° 14-2009 du 30 décembre 2009 modifiant certaines dispositions de la
loi n°16-2000 susvisée ;

-__ Vu le décret n°2002-437 du 31 Décembre 2002 fixant les conditions de gestion et
d'utilisation des forêts ;
Vu l'arrêté n°6380 du 31 décembre 2002 fixant la taxe de déboisement des forêts
naturelles ;
Vu l'arrêtén® 6382 du 31 décembre 2002 fixant les modalités de calcul de la taxe
de superficie ; il
Vu l'arrêté n°8519/MEFE/CAB du 23 décembre 2005 portant création, définition
des unités forestières d'aménagement du secteur forestier centre et précisant les
modalités de leur gestion et leur exploitation ;

- Vu l'arrêté n°2694/MEFE/CAB du 24 mars 2006 fixant les volumes moyens
exploitables des arbres des essences des bois d'œuvres ;

- Vu l'arrêté n°19571/MEFDD/CAB du 10 novembre 2014 déterminant les zones
fiscales de production des bois pour l'application des valeurs Free On Truck "FOT";

- Vu l'arrêté n° 22717/MEFPPPI/MEFDD du 19 décembre 2014 fixant les valeurs
Free On Board, FOB, pour la détermination des valeurs Free On Truck, FOT, pour
le calcul de la taxe d'abattage des bois en grumes et de la taxe à l'exploitation
des bois ;
Vu l'arrêté n° 22719/MEFPPPI/MEFDD du 19 décembre 2014 fixant les taux de la
taxe d'abattage des bois en grumes issus des forêts naturelles ;

1
Vü la circulaire n° 538/MEF/CAB/DGEF/ du 18 décembre 2017 fixant les taux de
la taxe d'abattage des bois en grumes issus des forêts naturelles à 6% au titre de
l'année 2018 ;

- Vu la note de service n°000263/MEF/CAB/DGEF du 11 février 2009, autorisant
jusqu'à nouvel ordre dérogatoirement aux dispositions de l'articie 94 de la loi 16-
2000 du 20 novembre 2000 portant code forestier, le paiement provisoire de la
taxe d'abattage sur la production réalisée mensuellement à base de l'état de
production ;

Vu la convention d'aménagement et de transformation industrielle n°
001/MEF/CAB/DGEF du 08 août 2018 pour la mise en valeur de l'unité forestière
d'exploitation Mouliéné, située dans l'unité forestière d'aménagement Madingou
dans le Département de la Bouenza ;

Vu l'arrêté n° 6349/MEF/CAB du 08 août 2018 portant approbation de la
convention de transformation industrielle susvisée, pour la mise en valeur de
l'unité forestière d'exploitation Mouliéné, située dans l'unité forestière
d'aménagement Madingou dans le département de la Bouenza ;

Vu le rapport de mission de vérification de l'assiette annuelle de coupe 2019
présenté par les services techniques de la Direction Départementale de l'Economie
Forestière de la Bouenza en date du 12 juillet 2019 ;

- Vu la lettre N° 0892/MEF/DGEF/DF-SGF du 31 Juillet 2019 demandant au
Directeur Départemental de la Bouenza d'accorder à la société CFF Bois
International l'autorisation de coupe annuelle 2019.

AUTORISE

Article 1° : Sous réserve des droits des tiers, il est accordé à la société CFF Bois
International, une autorisation de coupe annuelle 2019 portant sur une superficie utile
de 4588 hectares correspondant à 4028 pieds toutes essences de bois d'œuvre
confondues, pour un volume prévisionnel de 23.029 m? reparti en deux tenants dont
les caractéristiques sont.indiquées dans les tableaux ci-après :
CARACTERISTIQUES DE LA COUPE ANNUELLE 2019

TENANT 1
Volume Volume Taxe % Taxe
Essences de Deus Moyen/ prévisionnel] au m° ns me
pied (m5) (m5) (F CFA) (F CFA)

Bahia 4 4,5 63 2862 180.306
Bilinga 450 A 3487,5 5261 18.347.737
Bodioa 21 5 105 3075 322.875
Congotali 6 5 80 6325 506.000
Dabéma 301 di 1505 3075 4.627.875
Dibétou 35 6 - 210 3232 678.720
Doussié 9 7 63 11245 708.435
Ebiara 2 6 72 6184 445.248
Essia 58 5 290 3075 891.750
Eveus 5 5 25 3075 76.875
roko 218 | 1253,5 7701 9.653.203,5

haya 23 4,5 103,5 5593 578.875,5
Kossipo 0 6 60 5593 335.580
Limba 89 4,5 400,5 3525 1.411.762,5
Limbali 1 5 55, 7701 423,555
Longhi R 42 5 210 3525 740.250
Moabi 27 10 270 8095 2185.650
Mukulungu 291 9 261 6915 1.804.815
Niové 25 4,5 112,5 3569 401.512,5
Oboto ii 6 66 3075 20.2950
Olon 1 5; 5 2115] 10.575
Padouk 198 6 1188 15237 18.101.556
Pao Rose 14 4,5 63 14352 904.176
Rikio 34 5 170 3075 522.750
Safoukala 230 6 1380 3075 4243.500
Sapelli 6 7 42 8151 342.342
Sifu Sifu 11] 7 77 3075 236.775
Sipo 18 6 108 10119 .1.092.852
Sanou 17 5 85 3075 261.375
Tali 221 | — 4,5 994,5 8292 8.246.394
Tchitola 29 a 203 5734 1.164.002
Tiama 33| 7 231 5948 1.373.988
TOTAL 2218| … 13239 “ 81.024.261

CARACTERISTIQUES DE LA COUPE ANNUELLE 2019

TENANT 2
Essences [Nombre] Volume Volume Taxe Taxe
de Moyen/ | prévisionnel | au m° d'abattage
pieds | pied (m°) (m°) (F CFA) | prévisionnelle
(F CFA)
Aiélé 10 9 90 3075 27.6750
Bahia 67 4,5 301,5[ 2862 862.893
Bilinga 216 L575 1674 5261 8.806.914
Bodioa 4 ST 20 3075 61.500
Bossé 2 5,5 11 7011 77.121
Congotali 4 5 20 6325 126.500
Dabéma 100 5 500 3075 1.537.500
Dibétou 2 6 12 3232 38.784
Doussié 1 7 7 14510 101.570
Ebiara 22 6 132 6184 816.288
Essia 20 5 100 3075 307.500
Eveus 20 5 100 3075 307.500
roko 20 5:45 115 7701 885.615
Khaya 1 45 4,5 5593 25.168
Kossipo 1 6 6 5593 33.558
Limba 10 4,5 45 3525 15.8625|
Limbali 989 5 4945 7701 38.081.445
Longhi R 5 5 25 3525 88.125
oabi 5| 10 50 8095 404.750
ukulungu 3 9 27 6915 186.705
Niové 20 4,5 90 3569 321.210
Oboto 15 6 90 3075 276.750
Olon 3 5 15 2115 31/25
Padouk 20 6 120 15237 1.828.440
Pao Rose 3 4,5 13,5 14352 193.752
Rikio 64 5 320 3075 984.000
Safoukala 60 6 360 3075 1.107.000
Sanou FE 5 LS 3075 353.625
Sifu Sifu 10 7 70 3075 215.250
Sipo 1 6 6 10119 60.714
Tali 83 4,5 378,5 8292 3.097.062
Tchitola 2 7 i4 5734 80.276
Tiama 4 7 __28| 5948 166.544
TOTAL 1810 = 9 800 = 61.901.159

Article 2 : La coupe annuelle 2019 de la société CFF- Bois International est délimitée
ainsi qu'il suit :
TENANT 1

+

Le point d'origine O est confondu au point de définition A. Ce point a pour
coordonnées géographiques X : 13°47'24,841" E Longitude et Y
3°50’11,538"S Latitude.

Le Point B est situé à 1000 m du point À à son croisement avec le layon Ls4. Ce
point à pour coordonnées géographiques X : 13°46'20,007 E Longitude-Y :
3°50'11,538" S Latitude.

Le point (C) est situé à 2000 m au Nord du point (B) au croisement avec le
layon LpB’. Ce point a pour coordonnées géographiques X : 13°46"20,007"E
Longitude Y : 3°49’6,322"S Latitude.

Le Point D est situé à 500 m à l'Ouest du point (C) à son croisement avec le
layon Ls5 ; Ce point a pour coordonnées géographiques X : 13°46’ 3,892" E
Longitude Y : 3°49'6,322"S Latitude.

Le Point E est situé 1000 m au Nord du point D à son croisement avec le layon
Ls5 et LpC’. Ce point a pour coordonnées géographiques X : 13°46’ 3,892" E
Longitude Y : 3°48'33,738" S Latitude.

Le Point F est situé à 7500m à l'Ouest du point (E) à son croisement avec ia
route Mbonou — Makaka. Ce point a pour coordonnées géographiques X :
13°41° 57,256" E Longitude Y : 3°48'33,738"S Latitude.

Le point (J) est situé à 2000 m au Sud du point (A) à son croisement avec le
layon LpC. Ce point a pour coordonnées géographiques X : 13°4724,841" E
Longitude Y : 3°51/16,591" S Latitude.

Le point (1) est situé à 1 500 m à l'Ouest du point (J) à son croisement avec la
rivière Louati. Ce point a’ pour coordonnées géographiques X : 13°46‘36,039”
E Longitude Y : 3°51°16,591" S Latitude.

Le point (H) est situé au croisement avec la rivière Louati et le layon LpE.Ce
point a pour coordonnées géographiques X : 13°45'5,308” E Longitude Y :
3°52"21,547"S Latitude.

Le point (G) est situé à 750 m à l'Ouest du point (H) au croisement avec la route
principale entre les villages Kiniangui et Mbounou. Ce point a pour coordonnées
géographiques X : 13°44'42,566" E Longitude Y : 3°52°21,547"S Latitude.
Ainsi, on boucle le polygone du tenant n°1

\

TENANT 2

“+ Le point d'origine (0) est confondu au point de définition (A) au croisement des

layons LpA et Ls0. Ce point a pour coordonnées géographiques x : 13°48’
18,402" E Longitude et Y : 3°42°25,653"S Latitude.

4 Le point (B) situé à 2000 m au Nord du point (A) au croisement des layons LsO
et LpC. Ce point a pour coordonnées géographiques x : 13°4818,402" E
Longitude et Y : 3°41°20,529"S Latitude.

+ Le point (C) est situé à 1000 m à l'Est du point (B), au croisement des layons
LpC et Ls2’, Ce point a pour coordonnées géographiques x : 13°48’ 50,901"
E Longitude et Y : 3°41°20,529"S Latitude.

+ Le point (D) est situé à 1000 m au nord du point (C) au croisement des layons
LpD et Ls2’, Ce point a pour coordonnées géographiques x : 13°48’ 50,901“
E Longitude et Y : 3°40'48,011"S Latitude.

“+ Le point (E) est situé à 500 m à l'Est du point (D) au croisement des layons LpD

et Ls3". Ce point a pour coordonnées géographiques x : 13°49° 7,150" E
Longitude et Y : 3°40'48,011"S Latitude.

+ Le point (F) est situé à 1000 m au Nord du point (E) au croisement des layons
LpE et Ls3. Ce point a pour coordonnées géographiques x : 13°49’ 7,150" E
Longitude et Y : 3°40'"15,471"S Latitude.

“+ Le Point (G) est situé à l'Ouest du point (E). Ce point a pour coordonnées

géographiques x : 13°48’13,465" E Longitude et Y : 3°39'40,885"S Latitude
au croisement de la route Tsiaki et la rivière Leliengué qui constituent les limites
naturelles de ce tenant dans sa partie Nord.

4 Le point (H) est situé au croisement des rivières Leliengué et Bouenza, formant
des limites naturelles dans sa partie Nord et Ouest. Ce point a pour coordonnées
géographiques x : 13°46’26,939” E Longitude et Y : 3°39/56,315"S
Latitude.

+ Le point (I) est situé à 8 700 m à l'Ouest du point (A) au croisement du layon

LpA avec la rivière Bouenza. Ce point a pour coordonnées géographiques x :
13°43'36,750” E Longitude et Y : 3°42'25,653"S Latitude.
Ainsi, on boucle le polygone du tenant n°2
\

Article 3 : La société CFF Bois International est soumise au respect de la législation
et réglementation forestières en vigueur.

Article 4 : La société CFF Bois International s'engage à payer régulièrement la taxe
d'abattage en fonction des états de production mensuels des fûts.

Article 5 : La taxe d'abattage sera calculée sur le volume fût reporté sur les états de
production mensuels de la société, qui devront être transmis à la Direction
Départementale de l'Economie Forestière de la Bouenza, conformément aux
dispositions de la note de service n°0263/MEF/CAB/DGEF du 11 février 2009 relative
à l'indexation de la taxe d'abattage sur la production effectivement réalisée

Article 6 : La société CFF Bois International est tenue de déposer à la Direction
Départementale de l'Economie Forestière de la Bouenza, les états mensuels de
production au plus tard le 15 du mois suivant.

Articie 7 : La Direction Départementale de l'Economie Forestière de la Bouenza est
tenue de veiller à l'application stricte des présentes dispositions en s'assurant que

l'exploitation s'effectue bel et bien dans les périmètres accordées et suivant les normes
règlementaires.

Article 8 : La présente autorisation de coupe annuelle 2019 qui prend effet à compter
de sa date de signature est valable jusqu'au 31 décembre 2019.

Fait à Madingou, le {} 5 AQUT. 2019

Ampliations:

MEF/CAB 1
DGEF 2
IGEF 1
Intéressée 1
Archives 3/8
